Citation Nr: 1646632	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to an increase in a 10 percent rating for bilateral hearing loss.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to December 1968, including service in the Republic of Vietnam.  He also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  The June 2011 RO decision determined that new and material evidence had not been received to reopen to reopen a claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer).  

The June 2013 RO decision determined that new and material evidence had not been received to reopen claims for entitlement to service connection for a right knee disability (listed as osteoarthritis, right knee) and for a left knee disability (osteoarthritis, left knee).  By this decision the RO also denied service connection for a back disability (listed as degenerative disc disease of the spine), and denied an increase in a 10 percent rating for diabetes mellitus; denied an increase in a 10 percent rating for bilateral hearing loss; and denied a claim for a TDIU.  

In a March 2015 decision, the Board determined that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer).  The Board also denied an increase in a 10 percent rating for diabetes mellitus, and reopened and remanded the Veteran's claims for entitlement to service connection for a right knee disability and for a left knee disability (listed as bilateral knee disorders).  The Board further remanded the claims for entitlement to service connection for a back disability; entitlement to an increase in a 10 percent rating for bilateral hearing loss; and entitlement to a TDIU.  

The Veteran then appealed the Board's March 2015 decision that determined that new and material evidence had not been received to reopen the Veteran's claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer), to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to that issue, be vacated and remanded.  A September 2015 Court Order granted the motion.  The joint motion specifically noted that the Veteran agreed to abandon his claim for entitlement to an increase in a 10 percent rating for diabetes mellitus.  

In March 2016, the Board requested a VHA opinion, as to the issue of entitlement to service connection thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer), and the VHA opinion was obtained in March 2016.  In May 2016, the Veteran's attorney submitted additional argument in support of his appeal.  In September 2016, the Board requested an additional VHA opinion, as to the issue of entitlement to service connection thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer), and the VHA opinion was obtained in September 2016.  In October 2016, the Veteran's attorney submitted additional argument in support of his appeal.  

The issues have been recharacterized to comport with the evidence of record.  

As noted above, in the March 2015 decision, the Board remanded the issues of entitlement to service connection for a right knee disability; entitlement to service connection for a left knee disability; entitlement to service connection for a back disability; entitlement to an increase in a 10 percent rating for bilateral hearing loss; and entitlement to a TDIU.  The Board notes, however, that those issues have not yet been recertified to the Board.  It is unclear what development has been undertaken by the RO in regard to those issues.  Thus, the RO should complete development of those issues and recertify them to the Board.  

The Veteran's reopened claim for entitlement to service connection for a thyroid disorder, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO denied service connection for thyroid cancer, to include as due to Agent Orange exposure, in January 2009, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2009 RO decision that denied entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for thyroid cancer, to include as due to Agent Orange exposure, in January 2009.  The Board notes that there was no new and material evidence received within one year of the January 2009 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The January 2009 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 2009 RO decision included the Veteran's service personnel and treatment records; post-service private and VA treatment records; VA examination reports; a lay statement; and the Veteran's own statements.  The RO denied service connection for thyroid cancer, to include as due to Agent Orange exposure (listed as thyroid cancer), on the basis that thyroid cancer was not one of the cancers the VA had associated with Agent Orange exposure, that thyroid cancer did not occur during the Veteran's military service, and that thyroid cancer was not caused or aggravated by service and was not associated with Agent Orange exposure.  The RO indicated that there was no basis in the available evidence to establish service connection for thyroid cancer.  The RO noted that a review of the Veteran's service treatment records did not reveal that he was treated for thyroid cancer during service.  The RO reported that outpatient treatment records, including from R. E. Heinig, M.D., revealed that the Veteran was diagnosed with thyroid cancer in April 2008 and that he also underwent a thyroidectomy in April 2008.  The RO stated that a June 2008 treatment report indicates that the Veteran's thyroid globulin levels were showing an upward trend suggestive of residual disease which was treated with radioactive iodine followed by Thyroxin.  The RO related that a November 2008 VA treatment note indicates that the Veteran was receiving higher doses of Levothyroxine and that he had no complaints.  

The evidence received since the January 2009 RO decision includes additional post-service private treatment records; a June 2013 VA examiner opinion; a lay statement; records from the Social Security Administration (SSA); a copy of a June 2007 Board decision; medical treatises submitted by the Veteran; a March 2016 VHA opinion; a September 2016 VHA opinion; and statements from the Veteran.  

The March 2016 VHA opinion was provided by an endocrinologist.  The physician reported that he had reviewed the Veteran's claims file.  The physician indicated that he found it less likely than not that the Veteran's thyroid cancer was etiologically related to exposure to Agent Orange.  The physician stated that while certain cancers had been associated with Agent Orange exposure, thyroid cancer was not considered a presumptive disease by the VA.  It was noted that no studies had found, as of yet, a sufficiency of evidence supporting an association between thyroid cancer and Agent Orange exposure.  The physician reported that a medical treatise submitted by the Veteran and entitled "Exposure to Agent Orange Associated with Increased Prevalence of Thyroid Cancer in Veterans," was presented as a poster abstract at the Endocrine Society Annual Meeting in March 2015 and was pending publication in a major endocrine journal.  The physician stated that the study was an observational analysis of data from all VA healthcare sites by review of electronic medical records from October 1999 to December 2013, extracted from all patients with a diagnosis of thyroid cancer.  The physician maintained that the study found a significantly higher proportion of self-reported Agent Orange exposure among thyroid cancer patients compared to the overall national VA patient population.  The physician indicated that such study, which was the first epidemiologic assessment of thyroid cancer among United States veterans at a national level, suggested that the VA patient population may have additional risk factors, such as Agent Orange exposure, that may have contributed in part to an increased prevalence of thyroid cancer.  

The physician indicated that of significant note was that the prevalence rate of thyroid cancer for male veterans was similar to that of the United States general population.  The physician maintained that a major limitation of the study was self-reporting of Agent Orange exposure which could not be verified.  It was noted that the nature of the study would not allow for a complete and rigorous analysis of the findings.  The physician stated that the study would serve to increase awareness of a possible connection between thyroid cancer and Agent Orange exposure and the need for further studies.  The examiner indicated that until such time that more substantial evidence was presented, he considered the findings insufficient evidence of an association.  

The physician commented that it was not at all likely that the Veteran's thyroid cancer was caused by or aggravated by "Agent Orange exposure."  The examiner stated that there was no medical evidence that Thyroid cancer was caused by or aggravated by diabetes mellitus.  It was noted that even in a medical treaties that was submitted by the Veteran, and entitled "Diabetes and Thyroid Cancer-Literature Review," the author concluded that the association between diabetes and thyroid cancer risk was, at best, very weak.  The physician stated that in a later follow up study, the same author concluded that thyroid cancer risk was not increased in diabetic patients.  

The Board observes that in the evidence available at the time of the January 2009 RO decision, there was no specific evidence relating the Veteran's current thyroid cancer, to his period of service, to include Agent Orange exposure.  In the March 2016 VHA opinion, the physician referred to a medical treatise entitled "Exposure to Agent Orange Associated with Increased Prevalence of Thyroid Cancer in Veterans," and stated that the study found a significantly higher proportion of self-reported Agent Orange exposure among thyroid cancer patients compared to the overall national VA patient population.  The physician also indicated that such study, which was the first epidemiologic assessment of thyroid cancer among United States veterans at a national level, suggested that the VA patient population may have additional risk factors, such as Agent Orange exposure, that may have contributed in part to an increased prevalence of thyroid cancer.  The physician further stated that the study would serve to increase awareness of a possible connection between thyroid cancer and Agent Orange exposure and the need for further studies.  The Board notes that although the physician found that the study would not allow for a complete and rigorous analysis of the findings, and that until such time that more substantial evidence was presented, he considered the findings insufficient evidence of an association, his interpretation of the study provides a possible relationship between the Veteran's thyroid cancer and his period of service, to include Agent Orange exposure.  The physician's comments, pursuant to the March 2016 VHA opinion, will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the March 2016  VHA opinion is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show thyroid cancer stemming from the Veteran's period of service, to include Agent Orange exposure.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the January 2009 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a thyroid cancer, to include as due to Agent Orange exposure, will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure, has been received; to this limited extent, the appeal is granted.


REMAND

The remaining issue currently before the Board is entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.  

The Board observes that a March 2014 statement of the case, as to other issues, indicates that VA treatment reports dated from May 2006 to March 2014 from the Rochester, New York VA Outpatient Clinic, were of record.  The Board notes, however, that there are no VA treatment reports of record from the Rochester New York VA Outpatient Clinic subsequent to November 2011.  Therefore, as there are possible further VA treatment records that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

The Board notes that given the above development, a medical opinion must be obtained on remand to decide the claim.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider his pertinent medical history).  Prior to obtaining an opinion, any additional outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his treatment at Rochester, New York VA Outpatient Clinic (to include all CAPRI records in Virtual VA), for his claimed thyroid cancer and/or thyroid cancer residuals since November 2011.  

2.  Ask the Veteran to identify all other medical providers who have treated him for thyroid cancer and/or thyroid cancer residuals since November 2011.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed thyroid cancer.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Make arrangements for the entire claims file, to include all electronic records, to be forwarded to an appropriate examiner to determine the likely etiology of the Veteran's thyroid cancer.  Based on a review of the claims file and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that the Veteran's thyroid cancer was etiologically related to, or had its onset during, his period of service, to include his Agent Orange exposure during service.  

The examiner must further opine as to whether the Veteran's service-connected diabetes mellitus, or any other service-connected disabilities, caused or aggravated his thyroid cancer.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of the Veteran's thyroid cancer, by his service-connected diabetes mellitus, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the Veteran's thyroid cancer, prior to aggravation by the service-connected diabetes mellitus, or other service-connected disabilities.  

The examiner must specifically acknowledge and discuss the articles submitted by the Veteran in support of his claim in December 2015 and May 2016.  

The report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


